DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11, 14, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaworek et al. (US Pub. No. 2017/0007254 A1).
Regarding claim 1, Jaworek et al. disclose an oscillating surgical cutting instrument (Fig. 74), comprising: a housing (outer sheath surrounding transducer 3016 in Fig. 74); a blade 3066 (Fig. 74), at least a portion of the blade 3066 positioned distally of the housing (3066 extends outside of outer sheath - Fig. 74); a transducer 3016 (Fig. 74; paragraphs [0231] & [0235]) at least partially disposed within the housing (outer sheath - Fig. 74) and configured to convert electrical energy into mechanical vibration energy (paragraph [0235]); and a waveguide 3078 (Fig. 74 - [paragraph [0231]) 
Regarding claim 2, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 20 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 3, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 2 KHz to about 20 KHz (this 
Regarding claim 4, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 6 KHz to about 20 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 5, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 16 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 6, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 12 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 7, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 8 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 8, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 16 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 9, Jaworek et al. further disclose wherein the mechanical vibration energy produced by the transducer 3016 oscillates the blade 3066 at a frequency or within a frequency range from about 2 KHz to about 12 KHz (this range falls within the range defined in claim 1 - see paragraph [0235] citation and note in the rejection of claim 1 above).
Regarding claim 11, Jaworek et al. further disclose wherein the blade 3066 defines at least one blunt portion configured for blunt tissue dissection (Fig. 74).
Regarding claim 14, Jaworek et al. further disclose method of mechanical tissue dissection (paragraphs [0002], [0231]-[0232], & [0235]), comprising: oscillating a blade at a frequency or within a frequency range from about 20 Hz to about 20 KHz tissue (paragraph [0235] - ‘A suitable vibration frequency range for the transducer 3016 and blade 3066 may be about 20 Hz to 32KHz and a well-suited vibrational frequency range may be about 30[Hz]-10KHz.’; examiner notes that the use of the term ‘about’ within the range claimed allows for flexibility of prior art ranges to be ‘about’ the same when within a reasonable delta from the claimed values.  The range defined in Jaworek et al. is considered to be within a reasonable delta from the claimed values to read on ‘about 20 Hz to about 20KHz’); and urging a tissue-contacting surface of the blade into contact 
Regarding claim 15, Jaworek et al. further disclose wherein urging the tissue-contacting surface into contact with tissue include urging a blunt portion of the blade 3066 into contact with tissue (Fig. 74; paragraphs [0231]-[0232]).
Regarding claim 17, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 500 Hz to about 20 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 18, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 2 KHz to about 20 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 19, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 16 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Regarding claim 20, Jaworek et al. further disclose wherein oscillating the blade 3066 includes oscillating the blade 3066 at a frequency or within a frequency range from about 20 Hz to about 12 KHz (this range falls within the range defined in claim 14 - see paragraph [0235] citation and note in the rejection of claim 14 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek et al. (US Pub. No. 2017/0007254 A1) in view of Beaupre (US Pat. No. 6,328,751 B1).
Regarding claims 10, 12, and 16, Jaworek et al. further disclose a blunt portion on the blade 3066 (Fig. 74) but fail to further disclose at least one sharp portion configured for sharp tissue dissection.
However, Beaupre teach an ultrasonic bade having multiple functions, wherein the blade may include multiple features to facilitate those functions, for example, flats or blunt regions for configuration, sharp or dull edges and serrated blade edges (column 10, lines 14-18).  
Therefore, it would have been an obvious modification for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jaworek et al.’s .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jaworek et al. (US Pub. No. 2017/0007254 A1) in view of Ross et al. (US Pub. No. 2013/0072950 A1).
Regarding claim 13, Jaworek et al. fail to further disclose wherein the transducer is a voice coil actuator.  Jaworek et al. disclose that the transducer is a piezoelectric type (paragraph [0235]).
However, Ross et al. teach the alternate use of piezoelectric, voice coil, electrostatic or any other transduction components suitable for converting an ultrasonic signal into mechanical oscillations required to excite a waveguide (paragraph [0030]).
Ross et al. shows that a voice coil is an equivalent structure known in the art.  Therefore, because these two transducers were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art (before the effective filing date) would have found it obvious to substitute a voice coil for a piezoelectric type transducer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wallace et al. (US Pub. No. 2016/0022283 A1) disclose a tissue removal apparatus wherein the vibrational or ultrasound frequencies used to drive the apparatus may be within the range of 1Hz-1MHz (paragraph [0088]).
Frankhouser et al. (US Pat. No. 8,777,944 B2) disclose an ultrasonic device wherein the amplified piezoelectric actuator (APA) of the invention is operated in range of 100Hz to 20kHz, more preferably 100Hz to 1kHz (column 15, lines 60-62). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY LAUREN FISHBACK whose telephone number is (571)270-7899.  The examiner can normally be reached on M-F 7:30a-3:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ASHLEY LAUREN FISHBACK
Primary Examiner
Art Unit 3771



/ASHLEY L FISHBACK/Primary Examiner, Art Unit 3771                                                                                                                                                                                             March 11, 2021